Citation Nr: 0427730	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  99-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Appellant and her son


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to March 
1971.  He died in March 1999.  The appellant in this matter 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any further action is required on her part.


REMAND

In February 2001, the appellant was afforded a hearing before 
a Veterans Law Judge who is no longer employed at the Board.  
The Board advised the appellant in an August 2004 letter that 
in accordance with applicable law, she was entitled to a new 
hearing to be held before the adjudicator who would instead 
decide her case, if she so desired.  See 38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. § 20.707 (2003).  Then, in September 
2004, the appellant submitted a written response to this 
communication, advising that she desired to attend a new 
videoconference hearing before a Veterans Law Judge.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following action:

1.  The appellant should be scheduled for 
a videoconference hearing before a 
Veterans Law Judge, in accordance with 
applicable procedures.  The appellant and 
her representative should be provided 
with appropriate notice as to the date, 
time, and place to report for this 
hearing.  

2.  When the development requested above 
has been completed, the case should again 
be reviewed on the basis of any 
additional evidence of record.  If the 
benefit sought on appeal is not granted 
in its entirety, then the appellant and 
her representative should be furnished 
with a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant, however, until she is so notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


